 


109 HCON 13 IH: Expressing the sense of the Congress that Harriet Tubman should have been paid a pension for her service as a nurse and scout in the United States Army during the Civil War.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 13 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Towns submitted the following concurrent resolution; which was referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that Harriet Tubman should have been paid a pension for her service as a nurse and scout in the United States Army during the Civil War. 
 
Whereas during the Civil War Harriet Tubman reported to General David Hunter at Hilton Head, South Carolina, with a letter from Governor John Andrews of Massachusetts allowing her to serve in the Union Army; 
Whereas Harriet Tubman served at Hilton Head as a nurse, scout, spy, and cook; 
Whereas in the spring of 1865, Harriet Tubman worked at the Freedman’s hospital in Fortress Monroe, Virginia; 
Whereas Harriet Tubman’s last husband, Nelson Davis, served in the United States Colored Infantry under Captain James S. Thompson, beginning on September 25, 1863, and was discharged on November 10, 1865; 
Whereas Harriet Tubman received a pension as the spouse of a deceased veteran; 
Whereas Harriet Tubman requested a pension for her own service in the Union Army during the Civil War, but never received one; 
Whereas a bill that passed the House of Representatives in 1897 during the 55th Congress (H.R. 4982) would have required that Harriet Tubman be placed on the pension roll of the United States for her service as a nurse in the United States Army and paid a pension at the rate of $25 each month instead of all other pensions; 
Whereas some females who served in the military during the Civil War received a pension for their service, including Sarah Emma Edmonds Seelye and Albert Cashier, each of whom posed as a male; and 
Whereas Harriet Tubman died of pneumonia on March 10, 1913, and was buried at Fort Hill Cemetery in Auburn, New York, with military honors: Now, therefore, be it 
 
That— 
(1)the Congress recognizes that Harriet Tubman served as a nurse and scout in the United States Army during the Civil War; and 
(2)it is the sense of the Congress that Harriet Tubman should have been paid a pension at the rate of $25 each month for her service in the United States Army. 
 
